NUMBER 13-11-00072-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


         IN RE TRIDENT INSURANCE SERVICES, LLC AND
  THE TEXAS ASSOCIATION OF PUBLIC EDUCATORS INTERLOCAL
                SELF-INSURANCE LEAGUE A/K/A
          TEXAS ASSOCIATION OF PUBLIC EDUCATORS


                       On Petition for Writ of Mandamus
                  And Emergency Motion for Temporary Relief.


                                MEMORANDUM OPINION

                   Before Justices Garza, Benavides, and Vela
                       Per Curiam Memorandum Opinion1

       Relators, Trident Insurance Services, LLC and the Texas Association of Public

Educators Interlocal Self Insurance League a/k/a Texas Association of Public

Educators, filed a petition for writ of mandamus in the foregoing cause on February 11,




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                      1
2011, and an emergency motion for temporary relief in this same cause on February 14,

2011.

        The Court, having examined and fully considered the petition for writ of

mandamus and emergency motion for temporary relief, is of the opinion that relators

have not shown themselves entitled to the relief sought. Accordingly, the petition for

writ of mandamus and emergency motion for temporary relief are DENIED. See TEX. R.

APP. P. 52.8(a).




                                                    PER CURIAM




Delivered and filed the
15th day of February, 2011.




                                             2